Citation Nr: 1611902	
Decision Date: 03/24/16    Archive Date: 03/29/16

DOCKET NO.  12-05 025A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Houston, Texas


THE ISSUES

1. Entitlement to service connection for a cervical spine disability, to include as due to undiagnosed illness.

2. Entitlement to service connection a right hand disability, to include as due to undiagnosed illness.

3. Entitlement to service connection for a left hand disability, to include as due to undiagnosed illness.

4. Entitlement to service connection for a right elbow disability, to include as due to undiagnosed illness.

5. Entitlement to service connection for a left elbow disability, to include as due to undiagnosed illness.

6. Entitlement to service connection for a right wrist disability, to include as due to undiagnosed illness.

7. Entitlement to service connection for a left wrist disability, to include as due to undiagnosed illness.

8. Entitlement to service connection for a right foot disability, to include as due to undiagnosed illness.

9. Entitlement to an initial disability rating in excess of 20 percent for service-connected degenerative arthritis and sprain of the thoracolumbar spine, to include whether separate ratings are warranted for right and left lower extremity neuropathy prior to May 10, 2012.

10. Entitlement to an initial disability rating in excess of 20 percent for service-connected left lower extremity neuropathy.

11.  Entitlement to an initial disability rating in excess of 10 percent for service-connected right lower extremity neuropathy.

12.  Entitlement to an initial disability rating in excess of 10 percent for service-connected degenerative arthritis of the right hip.

13. Entitlement to an initial disability rating in excess of 10 percent for service-connected degenerative arthritis of the left hip.


REPRESENTATION

Appellant represented by:	Texas Veterans Commission


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

G.R. Waddington, Associate Counsel


INTRODUCTION

The Veteran served on active duty in the U.S. Marines from February 1988 to February 1992 and in the U.S. Army from October 1994 to October 2010.

This matter is before the Board of Veterans' Appeals (Board) on appeal from a February 2011 rating decision issued by the Department of Veterans Affairs (VA) Regional Office (RO) in Salt Lake City, Utah.  The RO in Houston, Texas has jurisdiction over the Veteran's claims.

The February 2011 rating decision denied entitlement to service connection for cervical spine, right hand, left hand, right elbow, left elbow, right wrist, left wrist, and right foot disorders.  The RO also awarded service connection for degenerative arthritis and sprain of the thoracolumbar spine and assigned an initial 20 percent rating, and for right hip arthritis and left hip arthritis, each rated as noncompensable, all effective from November 1, 2010.  

In July 2013, the RO awarded increased ratings of 10 percent for service-connected arthritis of the right and left hips, each effective from November 1, 2010.  The RO also awarded a separate 20 percent rating for left lower extremity neuropathy and a separate 10 percent rating for right lower extremity neuropathy, each effective from May 10, 2012.

The Veteran testified before the undersigned at a November 2015 video-conference hearing.  A hearing transcript is of record.

The following issues are remanded for further development: entitlement to service connection for a neck disability, right and left hand disabilities, right and left elbow disabilities, right and left wrist disabilities, and a right foot disability; entitlement to a disability rating in excess of 40 percent for degenerative arthritis and sprain of the thoracolumbar spine, to include whether separate ratings are warranted for right and left lower extremity neuropathy prior to May 10, 2012; entitlement to an initial disability rating in excess of 20 percent for service-connected left lower extremity neuropathy; entitlement to an initial disability rating in excess of 10 percent for service-connected right lower extremity neuropathy; entitlement to an initial disability rating in excess of 10 percent for service-connected degenerative arthritis of the right hip; and entitlement to an initial disability rating in excess of 10 percent for service-connected degenerative arthritis of the left hip.  These issues are addressed in the REMAND section of this decision and are REMANDED to the Agency of Original Jurisdiction (AOJ).


FINDING OF FACT

The Veteran's service-connected degenerative arthritis and sprain of the thoracolumbar spine is manifested by forward flexion of the thoracolumbar spine to 30 degrees or less.


CONCLUSION OF LAW

The criteria for a rating of 40 percent for degenerative arthritis and sprain of the thoracolumbar spine have been met.  38 U.S.C.A. §§ 1155, 5107 (West 2014); 38 C.F.R. §§ 3.102, 4.3, 4.40, 4.45, 4.59, 4.71(a) Diagnostic Code (DC) 5242 (2015).


REASONS AND BASES FOR FINDING AND CONCLUSION

The Veteran asserts that his service-connected low back disability warrants a disability rating in excess of 20 percent.  February 2009 Substantive Appeal (VA Form 9); November 2015 Hearing Transcript.  The Board agrees and grants a disability rating of 40 percent for a service-connected low back disability.

VA has adopted a Schedule for Rating Disabilities (Schedule) to evaluate service-connected disabilities.  See 38 U.S.C.A. § 1155; 38 C.F.R., Part IV.  Disability evaluations assess the ability of the body as a whole, the psyche, or a body system or organ to function under the ordinary conditions of daily life, to include employment.  38 C.F.R. § 4.10.  The percentage ratings in the Schedule represent the average impairment in earning capacity resulting from service-connected diseases and injuries and their residual conditions in civilian occupations.  38 U.S.C.A. § 1155; 38 C.F.R. § 4.1.  The percentage ratings are generally adequate to compensate for considerable loss of working time from exacerbation or illness proportionate to the severity of the disability.  Id.  

The Schedule assigns DCs to individual disabilities.  DCs provide rating criteria specific to a particular disability.  If two DCs are applicable to the same disability, the DC that allows for the higher disability rating applies.  38 C.F.R. § 4.7.  Any reasonable doubt regarding the degree of disability is resolved in favor of the claimant.  38 C.F.R. § 4.3.  The Schedule recognizes that a single disability may result from more than one distinct injury or disease; however, rating the same disability or its manifestation(s) under different DCs-a practice known as pyramiding-is prohibited.  Id; see 38 C.F.R. § 4.14.  

When evaluating disabilities of the musculoskeletal system, 38 C.F.R. § 4.40 allows for consideration of functional loss due to pain and weakness causing additional disability beyond that reflected on range of motion measurements.  Under 38 C.F.R. § 4.45, consideration must also be given to weakened movement, excess fatigability, and incoordination.  See DeLuca v. Brown, 8 Vet. App. 202, 206-07 (1995) (holding that the criteria discussed in sections 4.40 and 4.45 are not subsumed by the DCs applicable to the affected joint).  

The Schedule recognizes painful motion with joint or periarticular pathology as productive of disability.  38 C.F.R. § 4.59.  Joints that are painful, unstable, or malaligned due to a healed injury are entitled to at least the minimum compensable rating for the joint.  Id.  Special note should be taken of objective indications of pain on pressure or manipulation, muscle spasm, crepitation, and active and passive range of motion of both the damaged joint and the opposite undamaged joint.  Id.; see also Burton v. Shinseki, 25 Vet. App. 1 (2011) (holding that section 4.59 applies to all forms of painful motion of joints and not just to arthritis).

In Mitchell v. Shinseki, 25 Vet. App. 32, 42-43 (2011), the Court held that although painful motion is entitled to a minimum 10 percent rating, it does not follow that the maximum rating is warranted under the applicable DC pertaining to range of motion simply because pain is present throughout the range of motion.  Rather, the pain "must actually affect some aspect of 'the normal working movements of the body' such as 'excursion, strength, speed, coordination, and endurance' [under] 38 C.F.R. § 4.40 in order to constitute functional loss" warranting a higher rating.  Id. at 43.  

The Veteran's lumbar spine disability has been rated under DC 5242 (degenerative arthritis of the spine) as 20 percent disabling.  38 C.F.R. § 4.71a; see February 2011 Rating Decision.  The Schedule provides for the evaluation of all spine disabilities under a General Rating Formula for Diseases and Injuries of the Spine (General Rating Formula), unless the disability is rated under the Formula for Rating Intervertebral Disc Syndrome Based on Incapacitating Episodes.  38 C.F.R. § 4.71a, DCs 5235-43.  The evaluation of IVDS is discussed below.  Under the General Rating Formula:

A 40 percent evaluation requires forward flexion of the thoracolumbar spine to 30 degrees or less; or, favorable ankylosis of the entire thoracolumbar spine.  

A 50 percent evaluation requires unfavorable ankylosis of the entire thoracolumbar spine.  

A 100 percent evaluation is warranted where unfavorable ankylosis of the entire spine is demonstrated.  

See id.  These criteria are applied irrespective of whether there are symptoms such as pain (whether or not it radiates), stiffness, or aching in the affected area of the spine.  Id.  They "are meant to encompass and take into account the presence of pain, stiffness, or aching, which are generally present when there is a disability of the spine."  68 Fed. Reg. 51,454, 51,455 (August 27, 2003) (Supplementary Information). 

For VA compensation purposes, normal forward flexion of the thoracolumbar spine is 0 to 90 degrees, extension is 0 to 30 degrees, left and right lateral flexion are 0 to 30 degrees, and left and right lateral rotation are 0 to 30 degrees.  38 C.F.R. § 4.71a, DCs 5235-5243, Note (2).

Unfavorable ankylosis is defined, in pertinent part, as "a condition in which the entire thoracolumbar spine is fixed in flexion or extension."  Id., Note (5). Fixation of a spinal segment in neutral position (zero degrees) always represents favorable ankylosis.  Id.

The Veteran has been diagnosed as having arthritis of the lumbosacral spine.  He underwent a spinal fusion in April 2009 and had a stimulator implanted in his back in 2011.  April 2009 Military Medical Records (Fort Bliss); June 2010, May 2012, and September 2013 VA Examination Reports.

The Veteran has a history of chronic back pain dating back to service.  See February 2012 PMRs (noting that the Veteran has had chronic back pain since 1998 and has had numerous passive treatments that included injections, therapy, and prescription medications).  In August 2008, X-rays revealed spinal disc bulging, worse at L4-5, which resulted in severe right and moderate-to-severe left neural foraminal stenosis as well as the loss of a normal T2 signal within the lower lumbar spine.  In September 2008, the Veteran reported back pain with active flexion.  The Veteran's March 2010 report of medical examination noted back problems prior to service separation and in April 2010 the Veteran reported excruciating low back pain that is aggravated by sitting, walking, bending, and turning.  April 2010 STRs.  He also reported that his low bac pain prevented him from standing erect and caused problems sleeping.  

In June 2010, a VA examiner noted that the Veteran's low back pain limits his ability to walk and results in stiffness, fatigue, spasms, decreased motion, paresthesia and numbness, and weakness of the spine, legs, and feet.  The examiner also noted the Veteran's reports of constant, localized low back pain that is moderate in nature and exacerbated by activity.  Physical examination found no radiating pain on movement, muscle spasm, tenderness, guardedness on movement, or weakness.  The Veteran's muscle tone and musculature were normal, no atrophy was present in the limbs, and no ankylosis of the thoracolumbar spine was present.  Flexion measured 60 degrees without pain and extension measure 10 degrees without pain; the Veteran did not have any additional degree of limitation due to pain.  The Veteran's posture was normal, he walked with a normal gait, and he exhibited no guarding.  The examiner noted that the Veteran can function with medication, but experiences increased pain and limitation of motion during flare ups.  The Veteran is unable to bend, lift, run, walk long distances, or sit/stand for long periods, but is able to vacuum, drive a car, climb stairs, take out the trash, walk, shop, perform gardening activities, and push a lawn mower.

The June 2010 VA examiner found no signs of IVDS.  He noted the Veteran's reports of an incapacitating episode that lasted 96-hours, but found no medical evidence showing any periods of prescribed bed rest in connection with the Veteran's service-connected low back disability.  June 2010 VA Examination Report ("Over the past 12 months, the claimant reports the following incapacitating episodes: July 2001 for 96 hours days.").  He also noted that the Veteran's degenerative disc disease "in the past 12 months, has not resulted in any incapacitation."

Private medical records from September 2011 note a history of moderate low back pain that wakes the Veteran from sleep and limits his spinal range of motion.  An MRI performed in the same month, revealed mild multilevel thoracic spondylotic changes and mild-to-moderate right foraminal narrowing at L4-L5.  September 2011 PMRs.

In November 2011, a private physician diagnosed lumbar radiculopathy with severe symptoms to include weakness, numbness, and instability in the legs bilaterally.  A physical examination revealed marked low back stiffness and difficulty with static posture without the ability to change position.  The physician noted that the Veteran is severely disabled and that his low back disability prevents him from performing all but sedentary work that does not require lifting and that allows for the ability to change postures periodically.

In January 2012, the Veteran had a stimulator placed in his spine.  The following month (February 2012), he reported that his low back pain improved.  However, his range of motion-flexion, extension, and lateral rotation-remained limited due to severe pain and he continued to experience radiating pain in both legs.  The Veteran was prescribed ongoing physical therapy.  February & March 2012 PMRs (noting that clinical tests indicate pain with movement and on palpation, limited range of motion, guarded movement, poor posture, muscular tightness, and a decreased ability to perform daily functional activities secondary to limited movement/increased pain).

In May 2012, another VA examiner measured spinal forward flexion at 45 degrees with pain and 35 degrees without pain, extension at 30 degrees without pain, lateral flexion at 20 degrees without pain, and lateral rotation at 30 degrees without pain.  Testing did not reveal any additional functional limitation with repetitive use.  The examiner found that the Veteran's low back disability resulted in less movement than normal, weakened movement, pain on movement, and interfered with sitting.  She also found normal muscle strength and reflexes, but noted guarding that resulted in an abnormal gait.  The examiner observed that the Veteran had IVDS, but no incapacitating episodes over last twelve months.

The September 2013 VA examination report shows that forward flexion of the Veteran's lumbar spine is limited to 20 degrees.  The examiner measured forward flexion at 45 degrees with pain and 20 degrees without pain.  Extension, lateral flexion, and lateral rotation all measured up to 20 degrees without pain and the Veteran's muscle strength and reflexes were normal.  The Veteran declined to perform repetitive use testing due to excessive pain.  The examiner found that the Veteran's low back disability resulted in less movement than normal, excess fatigability, pain on movement, and that it interfered with his ability to sit, stand, and carry.  She noted that the Veteran experiences flare-ups, during which he cannot sit "because changing position is so painful" and that reduce his functioning by about 50 percent, and does not have IVDS.  The examiner did not note any ankylosis or radicular symptoms.

During the November 2015 Board hearing, the Veteran testified that his low back symptoms warranted a disability rating in excess of 20 percent.  He stated that he is in constant pain to the extent that he "can't get comfortable period" and has difficulty sleeping.  He also stated that he can no longer play sports and "hardly [does] anything anymore" due to his back disability.  According to the Veteran, he loses balance, has difficulty with standing/sitting for prolonged periods, has to constantly change position to remain comfortable, and struggles to stand from a sitting position.

Giving the Veteran the benefit of the doubt, his low back symptoms entitle him to a 40 percent disability rating for degenerative arthritis and sprain of the thoracolumbar spine.  The Veteran is competent to report symptoms such as severe back pain and discomfort that reduce his movements.  November 2015 Hearing Transcript (testifying that the Veteran has difficulty with standing/sitting for prolonged periods and has to constantly change position to remain comfortable); see Washington v. Nicholson, 19 Vet. App. 362, 368 (2005) (holding that lay statements regarding symptoms such as pain that are experienced on a first-hand basis constitutes competent evidence); Jandreau v. Nicholson, 492 F. 3d 1372, 1377 & n4 (Fed. Cir. 2007).

Moreover, the medical evidence reveals an extensive history of chronic back pain that significantly limits his range of motion as well as his ability to perform routine activities like sitting, standing, walking, and carrying.  The May 2012 and September 2013 VA examiners both found that the Veteran's spinal range of motion was severely decreased by his low back pain.  Although the May 2012 VA examiner measured the Veteran's spinal forward flexion at 35 degrees without pain-and not 20 degrees without pain as measured by the September 2013 VA examiner-, the Veteran's documented, near-debilitating flare-ups suggest that his low back pain limits his range of motion to such an extent that a 40 percent disability rating is warranted.  38 C.F.R. 4.71a, DC 5242; see June 2010 VA Examination Report (documenting increased pain and limitation of motion during flare ups); September 2011 PMRs (documenting low back pain that is sufficient to wake him from sleep and limits his spinal range of motion); November 2011 PMRs (noting significant low back symptoms, to include marked low back stiffness, that result in severe disability); February & March 2012 PMRs (noting a decreased ability to perform daily functional activities secondary to limited movement due to increased pain); September 2013 VA Examination Report (stating that the Veteran could not perform repetitive use testing due to excessive pain).

In summary, the evidence is at least in equipoise.  The benefit-of-the-doubt rule applies and a disability rating of 40 percent is granted for the Veteran's service-connected degenerative arthritis and sprain of the thoracolumbar spine for the entire appellate period.  See 38 C.F.R. § 3.102; Gilbert v. Derwinski, 1 Vet. App. 49, 55 (1990).


ORDER

Entitlement to a disability rating of 40 percent for service-connected degenerative arthritis and sprain of the thoracolumbar spine is granted.


REMAND

The Veteran's claims of service connection for a neck disability, right and left hand disabilities, right and left elbow disabilities, right and left wrist disabilities, and a right foot disability are remanded for a new VA examination with an opinion as to whether these disabilities relate to the Veteran's service in Southwest Asia.  The remaining claims for higher ratings are remanded for new VA examinations to determine the current severity of these disabilities.

As an initial matter, the claims file contains evidence that has not been reviewed by the RO in connection with the Veteran's claim of entitlement to an increased rating for a low back disability.  The September 2013 VA examination, which assessed the severity of the Veteran's low back disability, was performed after the issuance of the July 2013 supplemental statement of the case (SSOC).  The RO did not review this examination in relation to his low claim for an increased disability rating for a low back disability and the Veteran has not waived his right to review by the agency of original jurisdiction.  See 38 C.F.R. § 20.1304 (2015).

Because the Veteran served in the Southwest Asia Theater of Operations during Operation Iraqi Freedom (January 2004 to March 2005 and November 2006 to December 2007), service connection may be established under the presumption for Persian Gulf Veterans.  See 38 C.F.R. § 3.317; see also Form DD 214.  The presumption applies to chronic disabilities manifested either during active duty in Southwest Asia or to a degree of 10 percent or more by December 31, 2016.  38 U.S.C.A. § 1117; 38 C.F.R. § 3.317 (e)(2).

A "chronic disability" refers to either: (A) an undiagnosed illness; or (B) a medically unexplained chronic multisymptom illness that is defined by a cluster of signs or symptoms, such as: (1) chronic fatigue syndrome; (2) fibromyalgia; (3) functional gastrointestinal disorders (excluding structural gastrointestinal diseases).  38 C.F.R. § 3.317(a)(2)(i).  In order to be "chronic" a disability must have existed for six months or more.  38 C.F.R. § 3.317(a)(4).

At the November 2015 hearing, the Veteran testified that his elbows, wrists, and hands ache, particularly in damp weather, and that he experiences constant numbness in his wrists.  He stated that he has arthritis in his joints, but testified that "x-rays don't show anything" and that his joint pain remains undiagnosed.  The Veteran, through his representative, identified his joint problems as undiagnosed illnesses.  November 2015 Hearing Transcript.

VA examination reports suggest that the Veteran does not have a current diagnosis of a neck, elbow, wrist, hand, and/or right foot disability.  The June 2010 VA examiner noted that radiographic evidence indicated that the Veteran's neck, elbows, wrists, hands, and/or right foot were normal and that "there is no pathology to render a diagnosis."  June 2010 VA Examination Report.  The May 2012 VA examiner noted the Veteran's complaints of joint pain since service as well as diagnoses of left elbow, olecranon spur, and old avulsion fractures of the left elbow and right ankle, but observed that X-ray evidence revealed no arthritis.  May 2012 VA Examination Report; see June 2010 VAMRs (noting that diagnostic imaging showed normal skeletal structures (to include the right foot, both hands, and cervical spine), with no evidence of fracture or dislocation, significant arthritic or degenerative changes, or erosive changes).

Thus, the evidence of record indicates that the Veteran may have a "medically unexplained chronic multisymptom illness"-i.e., an undiagnosed illness-that is due to his service in Southwest Asia.  A new VA examination is necessary to clarify the nature and etiology of the Veteran's reported joint pain and swelling.

At the November 2015 hearing, the Veteran requested a reevaluation of his service-connected low back disability and bilateral radicular symptoms.  He testified that ongoing treatment-to include placing a stimulator by his lumbar spine-had failed to reduce his low back pain, that he "can't get comfortable period," and that he is in constant pain that is prone to exacerbations.  He also testified to ongoing radicular pain, worse on the left than on the right side, that extended to the toes of his right foot and halfway down his left leg.  The Veteran stated: "I am weaker, both legs are actually weaker."  Consequently, a new VA examination is necessary to evaluate the severity of the Veteran's current low back and radicular symptoms.

Further, examination findings do not present a clear assessment of the severity of the radicular symptoms related to the Veteran's service-connected low back disability.  The June 2010 VA examiner did not diagnose radiculopathy of the left or right side.  He noted a positive straight leg raising on the right and left and a negative Lasegue's sign, but found no signs of chronic and permanent nerve root involvement.  June 2010 VA Examination Report (finding normal motor functioning, no muscle weakness, intact sensation to pinprick/pain, and normal reflexes).  In November 2011, a private physician diagnosed lumbar radiculopathy with severe symptoms to include weakness, numbness, and instability in the legs bilaterally.  The May 2012 VA examiner observed no radicular symptoms bilaterally, but noted that positive straight leg raising tests on both sides indicated nerve root involved at L2-L4.  The examiner diagnosed the Veteran as having mild radiculopathy on the right side and moderate radiculopathy on the left side.  Although the September 2013 examiner found no radicular symptoms, the Veteran reported nerve pain extending from his back to the toes on his right foot and halfway down his left leg.

A new VA examination is also necessary to assess the severity of the Veteran's service-connected right and left hip disabilities.  At the November 2015 hearing, the Veteran testified to worsening hip symptoms.  He stated that he "can't cross the leg.  I cross my ankles that's as far as I can go, they just don't work like they used to."  See May 2012 VA Examination Report (noting pain when the Veteran crosses his legs and with prolonged sitting, but finding a full range of motion not limited by repetitive use); March & April 2013 VAMRs (reporting a two-year history of gradually worsening hip pain with no improvement with physical therapy).  The Veteran also stated that he must take "smaller steps," his right side "locks up" with forward extension, and he cannot move side-to-side more than six inches.  The Veteran will likely require surgery to address his hip problems.  November 2015 Hearing Transcript.

The case is REMANDED for the following actions:

1. Obtain any outstanding medical records for post-service treatment at Fort Bliss (William Beaumont Hospital) and Fort Hood, Texas.

2. Obtain any outstanding VA treatment records dated from March 2012 onward, to include records from the South Texas Veterans Health Care System (STVHCS), and associate them with the claims file.

3. Thereafter, schedule the Veteran for an appropriate VA examination(s) of his neck, elbows, wrists, hands, and right foot.  The entire claims file, to include a copy of this REMAND, must be provided to the VA examiner, who must note its review.

The examiner is asked to review the pertinent evidence, including the Veteran's lay assertions regarding his symptomatology, and undertake any indicated studies.  Then, based on the results of the examination, the examiner is asked to address each of the following questions:

(a)  Please state whether the symptoms of each claimed condition (i.e., neck, elbows, wrists, hands, and right foot) are attributable to a known clinical diagnosis.  If the Veteran does not now have, but previously had any such condition, when did that condition resolve?

(b)  Is the Veteran's disability pattern consistent with: (1) a diagnosable but medically unexplained chronic multisymptom illness of unknown etiology, (2) a diagnosable chronic multisymptom illness with a partially explained etiology, or (3) a disease with a clear and specific etiology and diagnosis. 

(c) If, after examining the Veteran and reviewing the claims file, you determine that the Veteran's disability pattern is either (2) a diagnosable chronic multi-symptom illness with a partially explained etiology, or (3) a disease with a clear and specific etiology and diagnosis, then please provide an expert opinion as to whether it is related to a presumed environmental exposures experienced by the Veteran during service in Southwest Asia.

(d)  Is it at least as likely as not that any diagnosed disorder of the neck, elbows, wrists, hands, and/or right foot had its clinical onset directly during the Veteran's service or is otherwise causally related to any event or circumstance of his service, including environmental exposures during service in Southwest Asia during the Persian Gulf War?

In rendering this opinion, the examiner must address the following medical evidence:  October 1988/89 STRs (documenting a right foot injury while playing football that resulted in a sprain and required a cast and crutches); August 1990 STRs (noting a history of flat feet); 1997 Report of Medical History; May 1999 STRs (documenting a right ankle injury while playing basketball); February 2005 Post Deployment Health Assessment and November 2005 & June 2006 Reports of Medical History (documenting swollen, stiff, and painful joints and numbness and tingling in the hands and feet); January and March 2008 STRs (documenting ankle pain and swelling after left and right ankle injuries); March 2010 VAMRs (reporting "all my joints are hurting"); September 2013 VA Examination Report (noting the Veteran's reports of injury due to his involvement in a significant motor vehicle accident in service).

The examiner must provide a comprehensive report, to include complete rationales for all opinions and conclusions reached and citing the objective medical findings leading to the opinions/conclusions.  If an opinion cannot be expressed without resort to speculation, the examiner must explain why this is the case. 

4. Schedule a VA examination to assess the severity of the Veteran's service-connected arthritis of the thoracolumbar spine, radiculopathy of the right and left lower extremities, and right and left hip arthritis.  The entire claims file, to include a copy of this REMAND, must be provided to the VA examiner, who must note its review.

The examiner should use the appropriate Disability Benefits Questionnaires (DBQs) to assess the severity of the Veteran's service-connected arthritis of the thoracolumbar spine, radiculopathy of the right and left lower extremities, and right and left hip arthritis.  

The examiner should perform all necessary tests and studies (including x-rays, electromyography (EMG), and nerve conductions testing), report all clinical findings in detail, and provide a complete rationale for all opinions/conclusions reached.

5. After the VA examinations have been completed, review the medical reports to ensure that they adequately respond to the above instructions.  If the reports are deficient in this regard, return the case to the VA examiner(s) for further review and discussion.

6. Finally, after the above development and any other development that may be warranted based on additional information or evidence received is completed, readjudicate the claims on appeal.  If the benefits sought are not granted, the Veteran and his representative should be furnished with a Supplemental Statement of the Case (SSOC) and afforded a reasonable opportunity to respond to the SSOC before the record is returned to the Board for further review.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



______________________________________________
P.M. DILORENZO
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


